Title: List of Books, [before 31 December 1781?]
From: Franklin, William Temple,Mumford, Gurdon Saltonstall
To: 


[before December 31, 1781?]
The only firm clue to dating this inventory of Franklin’s library is the handwriting. William Temple Franklin wrote the heading and the first five entries; thereafter, except for occasional entries and corrections by Temple, the list is entirely in the hand of Gurdon Saltonstall Mumford, the Connecticut youth who arrived in Passy in August, 1780, seeking a position in a European mercantile house. Franklin employed Mumford as a clerk until January, 1782, when Jonathan Williams, Jr., agreed to take him.
Our conjecture that this catalogue was made before December 31, 1781, is based on the fact that a second list of books was begun on that date. That list, written in French by Jean L’Air de Lamotte, is of books (some purchased recently) that were being transferred from Franklin’s private quarters to his “bureau” where, presumably, these titles already resided. We assume that this “bureau” was the room that Jonathan Williams, Jr., called the “library,” where Franklin had a writing table near a window.
 
List of Books



Vol:


Resolutions of Congress for the



 Years 1774. 1775. 1776. 1777. 1778. 1779. 1780
7



Boyer’s Dictionary
2


Nugents Pocket Dicty.



Restaut’s French Dicty.



Grigri
2


Sidney on Government



Jones’s Isæus



Guthrie’s Geographical Grammar



English Cookery



Synonymes François
2


Essay on Punctuation



The universal Passion.



Parapilla, a poem



L’art d’aimer a Poem.



La Logique de M. l’abbe de Condillac




Petit Code de la raison humaine



Quins Rudiments of Book keeping.



Matlacks Oration



The Vision a Poem



Persée Tragédie Lyrique,



Cephal et Procis, Opéra



Historical Remarks on the taxation of free states



Recherches sur la preparation que les Romains donnoient à la Chaux



Recherches sur la durée de la grossesse



Le Babillard



Esope a la Cour



4e Lettre de Gerbier



Discussion sur les Effets des Pieces de cannon de differentes longeurs.



A Topographical Description of Virginia, Pensya. Maryland & North Carolina



L’Egoisme, Comedie,



L’Espion Francois a Londres




Eruption du Vesuve en 1779



Météorographie par M. Changeux



Elemens de Medecine



L’art de nager



Tour through France



Caspipinas’s letters



Commentaire historique



Art of writing letters



Milton’s Paradise lost & regained.



Price on civil Liberty
2


Johnson’s Dictionary
2


Love & Madness



Roads of G Britain



Robison Crusoe
2


Bons mots



L’art de des la Rate
2


L’ecole de Salerne
2


Falck on the venl: disease.




Les Incas
2


De Puris generatione



Philidor, Echecs.



L’esprit d’henri IV



Opuscules de M. Feutry
2


Instructions sur les Mûriers



De la Passion de Jeu



Memoire sur les nouv. Systemes d’Artillerie



Le Parfait Boulanger



Shorthand



Journal Etranger



Art of breaking horses



The World
4


Junius’s Letters
2


The Adventurer
4


Joseph Andrews
2



Plutarch’s lives
6


Smith on the wealth of Nations
2


Dictionnaire militaire
3


Diable Boiteux



La Science du bon homme Richard



Caracteres de la Bruyere
2


Avis d’une Mere à son Fils.
2


Contes de la Fontaine



Fables de la Fontaine.



Pensées de la Rochefoucauld



Abrégé de l’Histoire Romaine



Elemens de l’Histoire de France par labbe Millot
3


Dictionaire de la Fable



Des Principes de Negociations



Secretaire du Cabinet



Langue Françoise par Mr de Wally



Boyers French Grammar




Dictionaire des proverbes François.



Grammaire Francoise par Restaut



Dictionaire des mots Homonymes de la langue Françoise.



Remarques sur la langue Françoise, par DOlivet



Dictionaire Italien d’alberti
2


Maitre Italien de Veneroni



Altieri Grammatica Inglese estat.



Telemaco
2


Decamerone del Boccaccio
3


Dictionaire Latin and francois



 Dc. . . . . . .François and Latin



Methode Latine à L’usage des colleges de l’université de Paris.



La vraie maniere d’apprendre une langue quelconque vivante ou morte



Rudiments of the Latin tongue



Latin Grammar



Mair’s Introduction to L. Syntax



Les Fables de Phedre



Eutropii breviarum Historiae Romanae




Selectae Historiae.



Histoires Choisies de l’ancien testament



Offices de Ciceron



C.J. Cæsaris Notis Vossii



Oeuvres de virgil
4


Quinti Horatii Flacci
2


Satires of Juvenal



Sallustii Delphini



1st Vol. of Livy



L’Art d’apprendre le Latin sans Maitre



Franklin’s Electricity



Essai sur l’électricité
2


Recreations Phisiques Nouvelles
4


Dictionaire de Chymie



Cosmographie élémentaire



Watts’s Logick



